                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



AYANNA HICKMAN,                                 *
    Plaintiff,                                  *
                                                *
                v.                              *
                                                *
MITTAS INN, LLC, and HAP, INC.,                 *                Civil Action No. 17-30003-MGM
     Defendants;                                *
                                                *
MITTAS INN, LLC,                                *
     Cross Claimant,                            *
                                                *
                v.                              *
                                                *
HAP, INC.                                       *
      Cross Defendant.                          *

               MEMORANDUM AND ORDER REGARDING REPORT AND
             RECOMMENDATION ON DEFENDANTS’ MOTIONS TO DISMISS
                         (Dkt. Nos. 57, 58, 74, 76, and 81)

                                           November 7, 2018

MASTROIANNI, U.S.D.J.


        Plaintiff, AyAnna Hickman, filed this suit against Defendants, Mittas Inn, LLC and HAP,

Inc., alleging sexual harassment and retaliation in violation of Title VII of the Civil Rights Act of

1968 as amended and Massachusetts General Laws ch. 151B, and aiding and abetting in violation of

Chapter 151B. After Plaintiff repeatedly failed to appear for her deposition, HAP, Inc., later joined

by Mittas Inn, LLC, moved for dismissal of the case as a sanction. At the time the motion was filed,

Plaintiff was proceeding pro se. Magistrate Judge Robertson scheduled a show cause hearing for April

27, 2018. Following a colloquy with Plaintiff during the hearing, Judge Robertson extended the

deadline for completion of non-expert discovery. She also ordered Plaintiff to cooperate in discovery

and warned her that failure to do so could cause her case to be dismissed.
       After the close of the extended non-expert discovery period, Defendants’ filed supplemental

motions seeking dismissal because Plaintiff had not cooperated with discovery – she continued her

pattern of failing to appear for her deposition and did not respond to Defendants’ written discovery

requests. This court referred the motions to Magistrate Judge Katherine A. Robertson and on

October 23, 2018 she issued her Report and Recommendation (“R&R”), advising that Defendants’

initial motions for sanctions be deemed moot, that Defendants’ supplemental sanctions motions be

granted, and that Plaintiff’s claims be dismissed with prejudice. Objections to the R&R were due on

November 6, 2018. No objection was filed by any party.

       The court has reviewed the R&R, as well as Defendants’ motions. Noting that no objections

have been filed, the court, upon de novo review, hereby ADOPTS Judge Robertson’s R&R (Dkt. No.

81).

       The court, therefore, deems moot HAP, Inc.’s Motion to Dismiss (Dkt. No. 57) and Mittas

Inn, LLC’s Motion to Join (Dkt. No. 58) and ALLOWS HAP, Inc.’s Supplemental Motion to

Dismiss (Dkt. No. 74) and Mittas Inn, LLC’s Supplemental Motion to Join (Dkt. No. 76). Plaintiff’s

complaint is dismissed with prejudice. This case may now be closed.

       It is So Ordered.



                                                      _/s/ Mark G. Mastroianni________
                                                      MARK G. MASTROIANNI
                                                      United States District Judge




                                                  2
